DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on 4/17/2020 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2007/0143516).
Regarding claim 9, Sato discloses an operating method of a data storage device (figure 1, 10), the method comprising: queuing a plurality of jobs transmitted from a plurality of host processors ([0054], queue control circuit changes the order of the channel numbers held in the queue circuit when it receives a request from the CPU); listing the plurality of jobs according to a priority scheduling criterion ([0052], queue circuit holds the factor numbers of interrupt requests in the order of the priority levels); classifying the plurality of listed jobs into a plurality of levels of jobs based on priority threshold values ([0054], interrupt priority level setting circuit 22 sends a priority level signal 54 and a channel number signal 55 that contain necessary information for changing the variable priority level of the channels); assigning jobs of the plurality of levels of jobs to a processor; and processing the jobs according to a priority using the processor ([0054], entry relocation control circuit receives a relocation target information signal, which contains information regarding the changing target based on the detection results by the relocation target selecting circuit, and outputs an entry relocation signal to the queue circuit so that the order in the queue circuit  is changed). 
Regarding claim 10, Sato discloses that assigning the jobs to the processor includes generating a set interrupt to the processor according to the priority corresponding to the plurality of levels ([0020], generates an interrupt request for a plurality of interrupt inputs according to priority levels).
Regarding claim 11, Sato discloses that processing the jobs according to the priority includes processing the jobs based on the interrupt according to the priority ([0054], outputs an entry relocation signal to the queue circuit  so that the order in the queue circuit is changed such that the jobs are processed based on the interrupt according to the priority).
Regarding claim 12, Sato discloses that classifying the plurality of jobs into the plurality of levels of jobs includes respectively classifying jobs of the plurality of jobs into one of a first priority job, a second priority job, and a third priority job according to the priority threshold values ([0054], interrupt priority level setting circuit 22 sends a priority level signal 54 and a channel number signal 55 that contain necessary information for changing the variable priority level of the channels).
Regarding claim 14, Sato discloses that the processing of the jobs according to the priority includes performing context switching for a job classified as a second priority job in an interleaved multithreading (IMT) scheme according to the set interrupt (figures 6A-6B and [0072], the new entry number is 127, and the current entry number is 37, and the entry relocation control circuit receives these pieces of information and shifts the entry contents to the higher priority level direction by one entry from the new entry to the one after the current entry this time).
Regarding claim 15, Sato discloses when a time since a job classified as the third priority job was received exceeds a reference value, reclassifying the job classified as the third priority job as the second priority job and assigning the reclassified job to the processor ([0048], when the priority level assigned to a channel is changed, the entry content in the queue circuit is changed, and the order of the channels is changed according to the newly set priority levels).
Regarding claim 16, Sato discloses that the first priority job has a priority higher than the second priority job and the second priority job has a priority higher than the third priority job (([0069], the priority is determined in the descending order).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2007/0143516) in view of Kissell (US 2005/0050395).
Regarding claim 1, Sato discloses a data storage device (figure 1, 10) comprising: a shared command queue (figure 1, 11) configured to queue a plurality of jobs transmitted from a plurality of host processors ([0052], queue circuit holds factor number of interrupt requests); a queue controller (figure 1, 12) configured to classify the plurality of jobs into a plurality of levels of jobs including a first priority job, a second priority job, and a third priority job according to priority threshold values and assign one or more jobs of the plurality of levels of jobs to a processor ([0054], queue control circuit changes the order of the channel numbers held in the queue circuit when it receives a request from the CPU); the processor configured to process the jobs assigned by the queue controller ([0050], CPU executes interrupt processing according to interrupt vector signal); and a memory (figure 1, 11), wherein the queue controller controls the jobs to be processed according to a priority corresponding to the plurality of levels by generating a set interrupt to the processor according to the priority when assigning the one or more jobs ([0054], interrupt priority level setting circuit 22 sends a priority level signal 54 and a channel number signal 55 that contain necessary information for changing the variable priority level of the channels), and when an assigned job is classified as the first priority job, the processor performs context switching on the assigned job without termination of a job which is already being processed by the processor, according to the set interrupt ([0054], entry relocation control circuit receives a relocation target information signal, which contains information regarding the changing target based on the detection results by the relocation target selecting circuit, and outputs an entry relocation signal to the queue circuit so that the order in the queue circuit  is changed). Sato differs from the claimed invention in not specifically teaching when an assigned job is classified as the first priority job, the processor performs context switching on the assigned job in a blocked multithreading (BMT) scheme without termination of a job which is already being processed by the processor, according to the set interrupt. However, Kissell teaches blocked multithreading scheme issues consecutive instructions from a single program thread until some designated blocking event such that blocked multithreading scheme changes threads less frequently ([0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato in having the processor performs context switching on the assigned job in a blocked multithreading (BMT) scheme without termination of a job which is already being processed by the processor, according to the set interrupt when an assigned job is classified as the first priority job, as per teaching of Kissell, in order to simplify implementation.
Regarding claim 2. Sato discloses that when the assigned job is classified as the second priority job, the processor performs context switching on the assigned job in an interleaved multithreading (IMT) scheme according to the set interrupt (figures 6A-6B and [0072], the new entry number is 127, and the current entry number is 37, and the entry relocation control circuit receives these pieces of information and shifts the entry contents to the higher priority level direction by one entry from the new entry to the one after the current entry this time).
	Regarding claim 3, Sato discloses that the queue controller reclassifies the job classified as the third priority job as the second priority job and assigns the reclassified job to the processor when the time that has elapsed since a job classified as the third priority job was s received exceeds a reference value ([0048], when the priority level assigned to a channel is changed, the entry content in the queue circuit is changed, and the order of the channels is changed according to the newly set priority levels).
Regarding claim 4, Sato discloses that the first priority job has a priority higher than the second priority job and the second priority job has a priority higher than the third priority job ([0069], the priority is determined in the descending order).
Regarding claim 5, Sato discloses that the queue controller lists the plurality of jobs according to a priority scheduling is criterion and classifies the plurality of listed jobs into the plurality of levels of jobs based on the priority threshold values ([0052], queue circuit holds the factor numbers of interrupt requests in the order of the priority levels).
	Regarding claim 13, Sato differs from the claimed invention in not specifically teaching processing the jobs according to the priority includes performing context switching for a job classified as the first priority job in a blocked multithreading (BMT) scheme without termination of a job that was being processed, according to the set interrupt. However, Kissell teaches blocked multithreading scheme issues consecutive instructions from a single program thread until some designated blocking event such that blocked multithreading scheme changes threads less frequently ([0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato in processing the jobs according to the priority includes performing context switching for a job classified as the first priority job in a blocked multithreading (BMT) scheme without termination of a job that was being processed, according to the set interrupt, as per teaching of Kissell, in order to simplify implementation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2007/0143516) in view of Kissell (US 2005/0050395) as applied in claim 1 above, and further in view of Hu et al. (US 2020/0301600 hereinafter Hu).
Regarding claim 8, the combination of Sato and Kissell differs from the claimed invention in not specifically disclosing that the memory is a storage class memory (SCM). However, it is old and notorious well known in the art that storage class memory operates much faster than traditional 3D NAND flash and approaches dynamic RAM speeds, see Hu ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sato and Kissell in having that the memory is a storage class memory, as per teaching of Hu, in order to enhance performance.


Allowable Subject Matter
Claims 6-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach nor suggested “wherein the priority scheduling criterion includes at least one among time limit information of the job, a required memory capacity, an input/output (I/O) rate, a central processing unit (CPU) rate, a process importance, and a cost of a resource” as recited in claim 6; and “wherein the data storage device includes a plurality of processors, the plurality of processors including the processor, and wherein the queue controller assigns the job to the processor according to at least one among a central processing unit (CPU) utilization, a throughput, a turnaround time, a waiting time, and a response time of each of the plurality of processors” as recited in claims 7 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133